DENIED; Opinion Filed June 5, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00745-CV
                                     No. 05-13-00746-CV

                          IN RE SENRICK WILKERSON, Relator

              On Original Proceeding from the Criminal District Court No. 3
                                 Dallas County, Texas
                  Trial Court Cause Nos. W10-01183-J, W10-01184-J

                              MEMORANDUM OPINION
                        Before Justices Moseley, Francis, and Fillmore
                                 Opinion by Justice Moseley
       In these original mandamus proceedings, relator Senrick Wilkerson asks this Court to

order the judge of the trial court to forward him copies of arrest reports and records and other

documents related to the above cases and two other cases. The facts and issues are well known

to the parties, so we need not recount them herein. Based on the record before us, we conclude

relator has not shown he is entitled to the relief requested. See Simon v. Levario, 306 S.W.3d
318, 320–21 (Tex. Crim. App. 2009) (orig. proceeding); State of Tex. ex rel. Hill v. Court of

Appeals for the Fifth Dist., 34 S.W.3d 924, 927–28 (Tex. Crim. App. 2001) (orig. proceeding).

Accordingly, we deny relator’s petition for writ of mandamus.



                                                  /Jim Moseley/
                                                  JIM MOSELEY
                                                  JUSTICE
130745F.P05